Citation Nr: 0805607	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-29 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for mechanical low back pain.

2.   Entitlement to an initial rating in excess of 10 percent 
for status post excision left foot neuroma.

3.  Entitlement to a compensable initial rating for bilateral 
hearing loss.  

4.  Entitlement to a compensable initial rating for right 
knee patellofemoral pain syndrome.

5.  Entitlement to a compensable initial rating for left knee 
patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 until June 
2002.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The original application for benefits included a claim for 
service connection for carpal tunnel syndrome of the right 
wrist and for removal of colonic polyps. These claims were 
not appealed by the veteran in his August 2005 VA Form 9.  
Thus, they are not currently before the Board.  

The evidence of record raises claims for rating increases for 
a service-connected left shoulder disability and a left leg 
post shrapnel wound, as indicated in the veteran's letter 
dated in February 2005.  These matters are not before the 
Board because they have not been prepared for appellate 
review. Accordingly, these matters are REFERRED to the RO for 
appropriate action.

The issue of status post excision left foot neuroma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  The veteran's mechanical low back pain is manifested by 
episodes of pain, flexion of 95 degrees, 20 degrees of 
extension, bilateral flexion of 40 degrees, and bilateral 
rotation of 35 degrees.

2.  The veteran's bilateral hearing loss is manifested by 
Level I hearing acuity in each ear.  

3.  The veteran's right knee patellofemoral pain syndrome is 
manifested by pain and a range of motion from 0 to 140 
degrees.  

4.  The veteran's left knee patellofemoral pain syndrome is 
manifested by pain and a range of motion from 0 to 140 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for mechanical low back pain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5237 (2007).

2.  The criteria for an initial compensable evaluation for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.385, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 
(2007).

3.  The criteria for an initial compensable evaluation of 10 
percent  for right knee patellofemoral pain syndrome have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5256-5261 (2007).

4.  The criteria for an initial compensable evaluation of 10 
percent for left knee patellofemoral pain syndrome have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5256-5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection for 
mechanical low back pain, status post excision left foot 
neuroma, bilateral hearing loss, and bilateral knee 
patellofemoral pain syndrome.  With regard to the increased 
evaluation claims, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).   However, the Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted statements and 
private medical records.  The appellant was afforded VA 
medical examinations in May 2003 in reference to each claim 
currently appealed.  

The veteran has argued that a new VA examination is 
necessary, essentially claiming that his VA examiners did not 
sufficiently examine him.  "Competent medical evidence" is 
evidence that is provided by a person qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). The 
VA examiners had advanced medical training, experience, and 
the opportunity to examine both the veteran and his claims 
file to provide a competent diagnosis and medical opinion 
concerning the veteran's condition. See Cox v. Nicholson, 20 
Vet. App. 563 (2007) ("VA may satisfy its duty to assist by 
providing a medical examination conducted by one able to 
provide "competent medical evidence" under § 3.159(a) 
(1)."  Also finding that VA satisfied its duty to assist by 
providing a medical examination performed by a nurse 
practitioner). The VA examiners were qualified through 
education, training, and experience to offer competent 
medical evidence. Therefore, the Board finds that the 
examinations and associated opinions are adequate for a 
proper adjudication of the appeal.  The veteran had been 
advised of the need to submit medical evidence to support his 
claims.  A claimant has the responsibility to present and 
support a claim for benefits under laws administered by the 
VA, 38 U.S.C.A. § 5107(a).  The veteran has not submitted 
additional medical evidence regarding his claims to support a 
need for a new VA examination. Additional examinations are 
not warranted.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Rating Evaluations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

At the time of an initial rating, as is the situation in this 
case, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

Spine Disability

The veteran essentially contends his service-connected 
mechanical low back pain should warrant a rating in excess of 
the 10 percent granted him by a July 8, 2003 rating decision, 
under Diagnostic Code 5295. The veteran's claim was 
originally received in July 2002. 

Under the criteria in effect when the veteran filed his 
claim, the next higher 20 percent evaluation under Diagnostic 
Code 5295 contemplates a lumbosacral strain that is 
productive of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position. 
Another potentially applicable Diagnostic Code would be 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine. Under that Diagnostic Code, a 10 percent evaluation is 
for assignment for slight limitation of motion and a 20 
percent evaluation for moderate limitation of motion.  
Additionally, a 20 percent disability rating for 
intervertebral disc syndrome is warranted with moderate 
recurring attacks.  Diagnostic Code 5293 (2002).

Effective September 23, 2002, the schedular criteria used to 
evaluate intervertebral disc syndrome were amended, and 
effective September 26, 2003 the schedular criteria used to 
evaluate the spine were revised and amended. Under the 
September 2002 changes, intervertebral disc syndrome was 
evaluated based either on its chronic neurologic and 
orthopedic manifestations or on the total annual duration of 
incapacitating episodes, whichever would result in a higher 
evaluation. A 20 percent evaluation was for assignment with 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 
months, and a 40 percent evaluation was for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months. Notes following the 
amended Diagnostic Code 5293 advise that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. Also, 
under the criteria for Diagnostic Code 5292, effective in 
September 2002, a 20 percent evaluation is warranted with 
moderate limitation of lumbar spine motion.   Favorable 
ankylosis of the lumber spine would warrant a 40 percent 
rating evaluation under Diagnostic Code 5289 and 50 percent 
for unfavorable ankylosis.

The changes effective in September 2003 provide for a General 
Rating Formula for Diseases and Injuries of the Spine that 
assign evaluations with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of disease or injury. 
Under this formula, a 10 percent evaluation is warranted when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; where there 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degrees; 
or muscle spasm, guarding or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour. The 
next higher 20 percent evaluation contemplates forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reverse lordosis or abnormal kyphosis. In 
addition, the Diagnostic Code number utilized to evaluate the 
veteran's disability was changed from Diagnostic Code 5295 to 
5237.

The evidence for consideration in this claim consists of 
service medical records and VA medical records, including the 
report of a VA examination. The veteran's service medical 
records indicate that he developed low back pain in service.  

The veteran was provided a VA examination in May 2003, which 
included a review of the claims file.  The veteran reported a 
30 year career with the army, including as a paratrooper, and 
that he developed back pain in 1980.  He reported aching pain 
in his lower back and waist to the top of his lumbar spine, 
aggravated by prolonged standing and alleviated by sitting 
and Motrin.  Pain episodes approximated intensities of 4-5 on 
a scale of 10; otherwise, he was not noted to have any 
periods of flare-ups or associated symptoms of back pain. 
Constant, frequent urination was reported, but no bowel or 
bladder dysfunction.  No cane, crutches, walker, or brace was 
used. He had not fallen due to back pain, and his ability to 
walk was compounded by a history of heart disease and a left 
foot problem.  He can walk for approximately half an hour and 
has back pain at work, which he either works through or 
alleviates by sitting.  

The examiner found the spine to have no overt asymmetry, no 
obvious spasm of the paraspinal muscles, and to have smooth 
movement.  Range of motion of the lumbar spine, included 
flexion of 95 degrees, 20 degrees of extension, bilateral 
flexion of 40 degrees, and bilateral rotation of 35 degrees.  
Full strength of lower extremities was found, though sensory 
examination revealed some decrease to pinprick and light 
touch in the left foot and to a patch of skin in the distal 
ventral foot.  Pinprick and light touch sensation were 
otherwise without deficit and symmetric.  Deep tendon 
reflexes were normal to the ankle, knee and upon Babinski 
testing.  X-rays revealed loss of normal lumbar lordosis, 
with no other significant findings.

The veteran did not have flare-ups, but did have back pain 
once or twice a week which the veteran claimed impaired him 
20 percent and that he was unable to continue working, 
without antiinflammatory drugs or sitting.  He was diagnosed 
with musculoskeletal back pain.

Under the rating criteria in effect when the veteran filed 
his claim, a higher rating is not warranted.  No muscle 
spasm, on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position was noted for a 20 
percent evaluation under Diagnostic Code 5295 (2002).  Almost 
full range of motion was found, which did not indicate a 
moderate limitation of the spine for a 20 percent rating 
under Diagnostic Code 5292 (2002). 

The Board also finds that the veteran's disability does not 
warrant an increase to a 20 percent disability rating under 
the criteria of old Diagnostic Code 5293. A 20 percent 
disability rating requires severe intervertebral disc 
syndrome with moderate recurring attacks.   He reported 
frequent urination, but no bowel or bladder dysfunction.  He 
functioned fairly well, and could work through any pain or 
work sitting down to alleviate the pain, as well as walk for 
30 minutes.  He had full strength in his lower extremities.  
There was some decrease to pinprick and light touch in the 
digits of the left foot and in a patch of skin in his distal 
ventral foot.  Pinprick and light touch sensation was 
otherwise without deficit and symmetric.  Deep tendon 
reflexes were within normal limits in the ankle, knee, and 
upon Babinski testing.   The examiner noted that the veteran 
did not specifically have flare-ups, per se, but did have 
episodes of back pain once or twice a week, during which he 
was functionally impaired 20 percent, but able to continue 
working.  Given his functional capabilities, his symptoms can 
not be described as moderate in nature.  

All other applicable diagnostic codes in effect prior to 
September 23, 2002 were also applied, to determine whether he 
could have been rated higher than 10 percent. However, the 
veteran was never diagnosed with a fracture of his vertebra 
or ankylosis of any portion of his spine. Therefore, 38 
C.F.R. § 4.71a, Diagnostic Codes 5285-5289 (2002) are not for 
application.

Under the September 2002 changes for Diagnostic Code 5293, 
intervertebral disc syndrome was evaluated based on either 
chronic neurologic and orthopedic manifestations or the total 
annual duration of incapacitating episodes.  The veteran had 
no incapacitating episodes, as defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Although he reported episodes of pain, he did 
not have incapacitating episodes warranting physician 
prescribed bedrest, to warrant a 20 percent evaluation.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective in September 2003, a 20 percent 
evaluation contemplates forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees; or a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reverse lordosis or 
abnormal kyphosis. The veteran's flexion was 95 degrees and 
the combined range of motion was greater than 120 degrees. 
Other rating criteria, such as muscle spasm, to warrant a 20 
percent rating were also not found.  

Effective September 26, 2003, the criteria for rating 
intervertebral disc syndrome were renumbered, and are now 
located at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004). 
The specific criteria, however, were not amended, except that 
Diagnostic Code 5243 provides that the alternative to this 
code is to rate the disability under the General Rating 
Formula for the spine, as discussed above.

The appellant has also put forth credible complaints of pain. 
With regard to such complaints, the Court has held that VA 
must consider additional functional loss on use due to pain 
on motion or due to flare-ups of the disability. See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-
206 (1995). Taking all of the evidence of record into 
consideration, the Board finds that the appellant's spine 
disability is likely manifested by some functional limitation 
due to pain on motion. Therefore the currently assigned 
initial evaluation of 10 percent, but not more, is warranted 
for it.  The Board notes that this 10 percent rating 
contemplates complaints of pain, especially on extended use. 
There is no showing of any other functional impairment which 
would warrant a higher rating for the complaints of pain. 38 
C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for a rating 
evaluation in excess of 10 percent is denied.  

Bilateral Hearing Loss

The veteran asserts his bilateral hearing loss is more severe 
than indicated by the noncompensable rating granted him in a 
July 2003 rating decision and continued in a March 2005 
rating decision.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).   

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  The provisions 
of 38 C.F.R. § 4.86(b) further provide that, when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral, with each ear 
evaluated separately.  The regulatory provisions provide the 
following guidance:

TABLE VI: NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON 
PURETONE THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discrim
- 
ination
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VII
I 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


















TABLE VIA: NUMERIC DESIGNATION OF HEARING IMPAIRMENT
BASED ONLY ON PURETONE THRESHOLD AVERAGE:

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing.  When hearing loss is service 
connected in only one ear, the non-service connected ear will 
be assigned a Roman numeral designation of I.  38 C.F.R.  §§ 
3.383, 4.85(f).  The percentage evaluation is located at the 
point where the row and column intersect.  38 C.F.R. § 
4.85(e).   

TABLE VII: PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)


Poorer Ear
XI
100
*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I
*Review for entitlement to special monthly compensation under 
§3.350 of this chapter.

The veteran underwent a VA examination in May 2003.  The 
veteran's right and left ears were generally found to be 
normal. A moderate high-frequency sensorineural hearing loss 
with excellent speech discrimination was found.  The examiner 
found him to not be a candidate for hearing amplification at 
that time.

A VA audiologist also examined the veteran in May 2003 for an 
audio examination.  The examiner reviewed the claims file and 
noted the veteran's history of hearing loss in service.  The 
veteran reported bilateral hearing loss, since 1980, with his 
left ear being poorer, and difficulty understanding 
conversational speech within the presence of background noise 
or group situations.  He found soft speech and women's voices 
especially difficult, and turned up the television volume 
louder than his family would desire.  The audiological 
evaluation found pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
05
10
55
50
30
LEFT
15
05
55
65
35

The average decibel loss for the right ear was 30, with 
speech discrimination of 96 percent.  The left ear had an 
average decibel loss of 35, with speech discrimination of 96 
percent.  Under 38 C.F.R. § 4.85, using Table VI, these 
findings correspond to Level I hearing for each ear. After 
plotting the hearing loss findings on Table VII, the veteran 
is found to warrant a noncompensable rating evaluation. 

Another VA audio examination was provided to the veteran in 
February 2005 to assess the severity of his hearing loss.  
The audiological evaluation found pure tone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
15
25
65
65
43
LEFT
15
15
55
60
36

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.

When the findings of the February 2005 VA examination are 
considered in conjunction with the hearing loss rating 
criteria, each ear is determined to qualify for numeric 
designations of I.  38 C.F.R. § 4.85.  When the numeric 
designations are applied to Table VII (38 C.F.R. § 4.85), a 
noncompensable, 0 percent rating is found.  

The provisions of 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment, are inapplicable 
in this case because neither of the VA examinations 
demonstrated puretone thresholds at each of the four 
specified frequencies of 55 decibels or more or that the 
puretone threshold at 1,000 Hertz was 30 decibels or less and 
that the threshold at 2,000 Hertz was 70 decibels or more.  

The veteran's representative has also argued that the 
audiological evaluation was inadequate, in part, because it 
had not taken into account the full effect of the veteran's 
disability upon his ordinary activities.  It was also argued 
that audiometric testing conducted in a sound-controlled room 
does not equate to testing, or evaluating, the effects of the 
veteran's bilateral hearing loss on his ability "to function 
under the ordinary conditions of daily life" and upon his 
ordinary activity. 

The Court of Appeals for Veterans Claims recently held that 
VA's policy of conducting all audiometry testing of hearing 
loss claimants in a sound-controlled room is valid. The Court 
found that there was no expert medical evidence demonstrating 
that an audiometry test conducted in a sound- controlled room 
produces inaccurate, misleading, or clinically unacceptable 
test results. Moreover, there was no evidence of the 
existence of any alternative testing method available. It was 
also found that an audiologist must provide a description of 
the functional effects caused by the hearing loss disability.  
See Martinak v. Nicholson, 21 Vet.App. 447 (2007).

The audiologist who conducted the May 2003 audio examination 
elicited from the veteran that he had difficulty 
understanding conversational speech within the presence of 
groups and background noise, and had problems with soft 
speech and women's voices.  This was sufficient to comply 
with the applicable VA policies. See Martinak, 21 Vet.App. at 
455(VA audiologist's indication in report that veteran's 
hearing loss affected his ability to sleep was sufficient to 
comply with requirements of VA's own internal guidance 
documents that VA audiologists describe the effects of a 
hearing disability on occupational functioning and daily 
activities). 

Additionally, there is no evidence that warrants referral of 
the veteran's claims for extraschedular consideration. There 
is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor that 
would render inappropriate the application of regular rating 
standards with regard to the veteran's hearing loss.  
Treatment has been very limited, the veteran is not shown to 
have been hospitalized due to his hearing loss, and he 
continues to work as a consultant.  Accordingly, the claim 
will not be referred for extraschedular consideration. See 38 
C.F.R. § 3.321(b)(1).

Based on the evidence and the application of the rating 
criteria, a higher evaluation for the veteran's hearing loss 
is denied.  

Bilateral Knee Disabilities

The veteran also asserts that his bilateral knee disabilities 
are more severe than indicated by the noncompensable rating 
evaluation granted him in July 2003.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2005). However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code. 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under Diagnostic Code 5260 a noncompensable evaluation is for 
assignment when flexion is limited to 60 degrees, a 10 
percent evaluation when flexion is limited to 45 degrees, a 
20 percent evaluation when flexion is limited to 30 degrees, 
and a 30 percent evaluation for flexion limited to 15 
degrees. Under Diagnostic Code 5261, a noncompensable 
evaluation is also for assignment when extension is limited 
to 5 degrees, while a 10 percent evaluation is for assignment 
when extension is limited to 10 degrees, a 20 percent 
evaluation when extension is limited to 15 degrees, a 30 
percent evaluation when extension is limited to 20 degrees, a 
forty percent evaluation when extension is limited to 30 
degrees, and a 50 percent evaluation when extension is 
limited to 45 degrees.

Another potentially applicable regulation is Diagnostic Code 
5257, under which a 10 percent evaluation would be warranted 
with evidence of slight recurrent subluxation or lateral 
instability, a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability.  

The veteran's service medical records indicated a history of 
complaints of knee pain.  A VA examination was provided to 
the veteran in May 2003 for joints and included a review of 
his claims file.  The veteran reported knee pain from 1972, 
from repetitive running.  His left leg had also been injured 
by a mortar fragment.  He complained of easy fatigability, 
lack of endurance, and a pain level of 5 on a scale of 10.  
Flare ups were precipitated by repetitive use of his affected 
extremity and he got relief with rest and medication.

The examiner found both knees to have tenderness with the 
patellofemoral compression test.  There was no effusion.  
Range of motion for both knees was flexion of 140 degrees and 
extension of 0 degrees.  Both knees were stable on varus-
valgus stress test.  X-Rays of the knees showed mild pointing 
of the vertebral spine.  The veteran was diagnosed with 
bilateral patellofemoral pain syndrome.  The examiner noted 
that he had a 10 percent magnification of pain on flareups 
and a 10 percent reduction of range of motion after 
repetitive movements.  The examiner also opined that he 
demonstrated weakened movements and excess fatigability after 
repetitive motion, but incoordination did not exist in that 
particular case.

The veteran did not indicate subluxation or lateral 
instability to warrant a rating under Diagnostic Code 5257.  
Ratings based on ankylosis, dislocated cartilage, or the 
removal of cartilage are also not applicable, as there is no 
clinical evidence of record to indicate that the appellant 
has demonstrated any such symptomatology.  Diagnostic Codes 
5256, 5258, and 5259.  Based on his range of motion, the 
veteran's knee disabilities warrant noncompensable 
evaluations under Diagnostic Codes 5260 and 5261 for flexion 
and extension.  

The appellant has also put forth credible complaints of pain 
on use of the joints.  His May 2003 VA examiner also 
indicated that there was a 10 percent magnification of pain 
on flareups and a 10 percent reduction of range of motion 
after repetitive movements.  With regard to such complaints, 
the Court has held that VA must consider additional 
functional loss on use due to pain on motion or due to flare-
ups of the disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 205-206 (1995). Taking all of the 
evidence of record into consideration, the Board finds that 
the appellant's knee disabilities are likely manifested by 
some functional limitation due to pain on motion. The Board 
thus grants a 10 percent rating for each knee.  There is no 
showing of any other functional impairment which would 
warrant a higher rating for the complaints of pain. 38 C.F.R. 
§§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a.  

In reaching the previously discussed decisions, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, including 38 C.F.R. § 3.321(b)(1),  have 
been considered, whether or not they were raised by the 
veteran, as required under Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board finds that no exceptional or 
unusual factors are in evidence, such as marked interference 
with employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   




ORDER

Entitlement to an initial rating in excess of 10 percent the 
veteran's mechanical low back pain is denied.

Entitlement to a compensable rating evaluation for bilateral 
hearing loss is denied.  

Entitlement to an initial compensable rating evaluation of 10 
percent, and no more, for the veteran's right knee 
patellofemoral pain syndrome is granted, subject to the laws 
and regulations governing the award of monetary benefits.

Entitlement to an initial compensable rating evaluation of 10 
percent, and no more, for the veteran's left knee 
patellofemoral pain syndrome is granted, subject to the laws 
and regulations governing the award of monetary benefits.


REMAND

In his August 2005 VA Form 9, the veteran reported that his 
service-connected status post excision left foot neuroma 
rating should be greater due to his daily pain associated 
with the excision.  He also reported that since his May 2003 
VA examination, he had been reevaluated by a doctor at 
MacDill Air Force Base Hospital in relation to his foot 
disability.  Those medical records have not been properly 
identified and associated with the veteran's claims file, and 
are clearly relevant to his claim.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC will afford the veteran 
an appropriate period of time in which 
to obtain the records of the MacDill 
Air Force Base Hospital doctor 
identified by him in his August 2005 VA 
Form 9 as having reevaluated his 
disability.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file.  

2.  After the passage of an appropriate 
period of time or upon receipt of the 
opinion, the RO/AMC should take such 
additional development actions as the 
RO/AMC deems proper with respect to the 
claim, including the conduct of any 
other appropriate VA examinations, and 
follow any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development.  Following such 
development, the RO/AMC should review 
and readjudicate the claim.  See 
38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report 
as inadequate for evaluation 
purposes.).  If any such action does 
not resolve the claims, the RO/AMC 
shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


